[Cite as State v. Tingler, 2021-Ohio-1224.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


State of Ohio                                     Court of Appeals No. OT-20-007

        Appellee                                  Trial Court No. 2014 CR 044

v.

Charles Tingler                                   DECISION AND JUDGMENT

        Appellant                                 Decided: April 9, 2021

                                              *****

        Gwen Howe-Gebers, Special Prosecutor, for appellee.

        Charles Tingler, pro se.

                                              *****

        DUHART, J.

        {¶ 1} Appellant, Charles Tingler, appeals pro se from the March 26, 2020

judgment of the Ottawa County Court of Common Pleas denying his motion to expunge

and seal the criminal records in case No. 2014 CR 044. For the reasons that follow, we

reverse and remand for proceedings consistent with this decision.
       {¶ 2} Appellant did not set forth an assignment of error. Rather, he argued:

              This court should reverse the trial court’s order, seal the records,

       expunge all convictions, for reasons that the trial court gave no detailed

       explanation for denying the motion, did not hold a hearing on the motion,

       and the prosecutor did not object to the motion.

                                       Background

       {¶ 3} On April 21 and April 25, 2014, telephone calls were placed to schools,

making bomb threats or a gun threat. On May 14, 2014, appellant was charged by

indictment with nine crimes, and on March 18, 2015, a jury found appellant guilty of two

counts of inducing panic, felonies of the second degree, one count of disrupting public

services, a felony of the fourth degree, and one count of aggravated menacing, a first-

degree misdemeanor. On May 13, 2015, appellant was sentenced to four years in prison.

Thereafter, appellant filed several appeals.

       {¶ 4} On June 3, 2019, appellant filed a document in the trial court, which

provided that he “would like to expunge and seal the records in [his criminal case].” The

state did not file an opposition. On March 26, 2020, the trial court issued an order

stating:

              This cause comes before this Court upon Defendant’s Motion to

       Expunge and Seal the records in [the criminal case] on June 3, 2019. Said

       Motion is found Not Well Taken and is hereby denied.




2.
                                             Law

       {¶ 5} “Ohio’s expungement statutes, R.C. 2953.31 et seq., permit a first-time

offender to apply to the sentencing court for an order to seal the record of his or her

conviction.” State v. Ninness, 6th Dist. Ottawa No. OT-11-024, 2013-Ohio-974, ¶ 7.

“‘Expungement is a privilege, not a right. * * * Expungement may be granted pursuant to

statute only when all the requirements for eligibility are met.’” Id., quoting State v. Reed,

10th Dist. Franklin No. 05AP-335, 2005-Ohio-6251, ¶ 7-8.

       {¶ 6} R.C. 2953.31 provides in pertinent part:

              (A)(1) “Eligible offender” means either of the following:

              (a) Anyone who has been convicted of one or more offenses, but not

       more than five felonies, in this state or any other jurisdiction, if all of the

       offenses in this state are felonies of the fourth or fifth degree or

       misdemeanors and none of those offenses are an offense of violence or a

       felony sex offense and all of the offenses in another jurisdiction, if

       committed in this state, would be felonies of the fourth or fifth degree or

       misdemeanors and none of those offenses would be an offense of violence

       or a felony sex offense;

              (b) Anyone who has been convicted of an offense in this state or any

       other jurisdiction, to whom division (A)(1)(a) of this section does not

       apply, and who has not more than one felony conviction, not more than two

       misdemeanor convictions, or not more than one felony conviction and one




3.
     misdemeanor conviction in this state or any other jurisdiction. When two

     or more convictions result from or are connected with the same act or result

     from offenses committed at the same time, they shall be counted as one

     conviction. When two or three convictions result from the same

     indictment, information, or complaint, from the same plea of guilty, or from

     the same official proceeding, and result from related criminal acts that were

     committed within a three-month period but do not result from the same act

     or from offenses committed at the same time, they shall be counted as one

     conviction, provided that a court may decide as provided in division

     (C)(1)(a) of section 2953.32 of the Revised Code that it is not in the public

     interest for the two or three convictions to be counted as one conviction.

     {¶ 7} R.C. 2953.32 provides in relevant part:

            (A)(1) Except as provided in section 2953.61 of the Revised Code,

     an eligible offender may apply to the sentencing court if convicted in this

     state, * * * for the sealing of the record of the case that pertains to the

     conviction. Application may be made at one of the following times:

            (a) At the expiration of three years after the offender’s final

     discharge if convicted of one felony;

            (b) When division (A)(1)(a) of section 2953.31 of the Revised Code

     applies to the offender, at the expiration of four years after the offender’s




4.
     final discharge if convicted of two felonies, or at the expiration of five

     years after final discharge if convicted of three, four, or five felonies; * * *

            (B) Upon the filing of an application under this section, the court

     shall set a date for a hearing and shall notify the prosecutor for the case of

     the hearing on the application. The prosecutor may object to the granting

     of the application by filing an objection with the court prior to the date set

     for the hearing. The prosecutor shall specify in the objection the reasons

     for believing a denial of the application is justified. The court shall direct

     its regular probation officer, a state probation officer, or the department of

     probation of the county in which the applicant resides to make inquiries and

     written reports as the court requires concerning the applicant. * * *

            (C)(1) The court shall do each of the following:

            (a) Determine whether the applicant is an eligible offender * * *. If

     the applicant applies as an eligible offender pursuant to division (A)(1) of

     this section and has two or three convictions that result from the same

     indictment * * * and result from related criminal acts that were committed

     within a three-month period but do not result from the same act or from

     offenses committed at the same time, in making its determination under this

     division, the court initially shall determine whether it is not in the public

     interest for the two or three convictions to be counted as one conviction. If

     the court determines that it is not in the public interest for the two or three




5.
     convictions to be counted as one conviction, the court shall determine that

     the applicant is not an eligible offender; if the court does not make that

     determination, the court shall determine that the offender is an eligible

     offender.

            (b) Determine whether criminal proceedings are pending against the

     applicant;

            (c) If the applicant is an eligible offender who applies pursuant to

     division (A)(1) of this section, determine whether the applicant has been

     rehabilitated to the satisfaction of the court;

            (d) If the prosecutor has filed an objection in accordance with

     division (B) of this section, consider the reasons against granting the

     application specified by the prosecutor in the objection;

            (e) Weigh the interests of the applicant in having the records

     pertaining to the applicant’s conviction * * * sealed against the legitimate

     needs, if any, of the government to maintain those records.

            (2) If the court determines, after complying with division (C)(1) of

     this section, that the applicant is an eligible offender * * *, that no criminal

     proceeding is pending against the applicant, that the interests of the

     applicant in having the records pertaining to the applicant’s conviction

     * * * sealed are not outweighed by any legitimate governmental needs to

     maintain those records, and that the rehabilitation of an applicant who is an




6.
       eligible offender applying pursuant to division (A)(1) of this section has

       been attained to the satisfaction of the court, the court * * * shall order all

       official records of the case that pertain to the conviction * * * sealed.

                                    Standard of Review

       {¶ 8} In State v. Haas, 6th Dist. Lucas No. L-04-1315, 2005-Ohio-4350, ¶ 19, we

noted “R.C. 2953.32 requires a trial court to construe the statute so as to promote the

legislative purpose of allowing expungements when weighing the applicant’s interests

against the state’s. This mandate requires a trial court’s exercise of discretion.” An

abuse of discretion is more than an error of judgment or law; it occurs when the court’s

decision is unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 9} The appellate court cannot decide whether or not the trial court abused its

discretion on a silent record. Haas at ¶ 21. The trial court must “determine facts as

required by R.C. 2953.32, and express the facts and reasons for its determination in a

judgment entry.” Id. at ¶ 26.

                                          Analysis

       {¶ 10} At the outset, we note appellant’s brief does not comply with the Rules of

Appellate Procedure, specifically App.R. 16. Nevertheless, we will address the

arguments raised by appellant.

       {¶ 11} Upon review, almost a year after appellant filed his motion to seal and

expunge the records of his criminal case, the trial court denied the motion, without




7.
explanation, and without first holding a hearing. Since the record is silent as to why the

trial court denied appellant’s motion, we find the trial court erred by not complying with

the mandates of R.C. 2953.32. Accordingly, appellant’s assignment of error is well-

taken.

         {¶ 12} The March 26, 2020 judgment of the Ottawa County Court of Common

Pleas is reversed. The matter is remanded to the trial court to schedule a hearing to

determine whether appellant is an eligible offender under R.C. 2953.31, and if so,

whether appellant is entitled to expungement under R.C. 2953.32. On remand, the trial

court must make the required findings on the record. The state is ordered to pay the costs

of this appeal pursuant to App.R. 24.

                                                                          Judgment reversed
                                                                             and remanded.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                         _______________________________
                                                             JUDGE
Thomas J. Osowik, J.
                                                 _______________________________
Myron C. Duhart, J.                                          JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE

              This decision is subject to further editing by the Supreme Court of
         Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
              version are advised to visit the Ohio Supreme Court’s web site at:
                       http://www.supremecourt.ohio.gov/ROD/docs/.




8.